Appellant has a rather lengthy motion, discussing practically all of the questions originally raised and decided by us in our former opinion. We have considered each of these points and are not in accord with the position taken by appellant in any of them.
He urges that we did not discuss his bill of exceptions No. 12, which presented complaint of the action of the trial court in finding a witness for defendant who was late in arriving at court. Appellant insists that this action amounted to a comment on the credibility of the witness. We do not think so. *Page 496 
The cases cited by appellant — Waters v. State, 192 S.W. 778; Scott v. State, 72 Tex.Crim. Rep.; Deary v. State, 62 Tex. Crim. 352, and others — are cases in which the court made comments upon the manner and character of testifying of the defendant's witnesses, which our court deemed a transgression of the rule forbidding the court to comment on the evidence. Nothing of that kind appears in the case before us. The witness was late. When he came in the court said: "I fine you for being late." This could not have been understood by the jury as reflecting upon the credibility of the witness.
The motion for rehearing will be overruled.
Overruled.